DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant's arguments, see Summary of Claimed Subject Matter, filed 27 April 2021, with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejections of the claims under 35 U.S.C. § 103 have been withdrawn.

ALLOWABLE SUBJECT MATTER

Claims 1 – 24 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“…
providing data from the machine controller to the AR device including data
indicating a problem with the machine;

relative to a work cell coordinate frame;
creating a diagnosis tree including diagnosis steps and decision points which will
diagnose a root cause of the problem; and
providing a diagnosis guide which traverses the diagnosis tree by interacting with
a user at the diagnosis steps and the decision points until the root cause of
the problem is determined and resolved.
”. 

The following is an examiner's statement of reasons for allowance: Independent claim 15 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 15, either singly or in an obvious combination of references, in particular,
“…
where the diagnosis guide software application is configured to download data from the robot controller including data indicating a problem with a robot, create a diagnosis tree including diagnosis steps and decision points which will diagnose a root cause of the problem, and provide a diagnosis guide which traverses the diagnosis tree by interacting with a user at the diagnosis steps and the decision points until the root cause is resolved.
”. 


“…
establishing and continuously tracking a position and orientation of the AR device
relative to a work cell coordinate frame;
providing machine diagnostic data from the machine controller to the AR device,
including data identifying a problem with the machine;
determining a diagnosis tree based on the diagnostic data, where the diagnosis
tree includes diagnosis steps and decision points which will diagnose a root
cause of the problem;
presenting a diagnosis guide to a user of the AR device, where the diagnosis guide follows the diagnosis tree; and
following the diagnosis guide, by the user, until the root cause of the problem is
identified and corrected, including performing testing and component
replacement actions at the diagnosis steps and answering questions at the
decision points.
”. 

The closest prior art discovered is the combination of Wood et al. (Publication: US 2018/0165978 A1) in view of Rothberg et al. (Publication: US 2017/0360412 A1), Moore et al. (Publication: US 9,922,236 B2), and Rao et al.l (Patent: 9,870,716 B1).



Claims 2 – 14, and 17 – 24 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616